EXHIBIT 10.2

RETENTION AGREEMENT

AGREEMENT by and between Indevus Pharmaceuticals, Inc., a Delaware corporation
(the “Company”) and Michael W. Rogers (the “Executive”), effective as of
April 11, 2008 (the “Effective Date”).

W I T N E S S E T H

WHEREAS, the Company has entered into an Executive Retirement Agreement with its
Chief Executive Officer and the Board of Directors of the Company (the “Board”)
wishes to encourage the commitment of certain executives of the Company to
continue to remain employees of the Company during the transition period
following the retirement of the Chief Executive Officer;

WHEREAS, the Board has determined to offer the Executive the benefits described
in this Agreement to provide an incentive to encourage Executive to remain in
the employ of the Company so that the Company may receive his continued
dedication and assure the continued availability of his services and to assure
that he will not provide services for a competing business in accordance with
the terms hereof; and

WHEREAS, Executive has agreed to serve the Company pursuant to the terms and
conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Executive hereby agree as follows:

 

1. RETENTION PERIOD.

(a) Employment. Executive agrees to continue to serve as an executive officer
and employee of the Company pursuant to the terms of that certain Amended and
Restated Employment Agreement dated effective as of October 1, 2007 by and
between the Company and the Executive (the “Employment Agreement”) from the
Effective Date until September 30, 2009 (the “Retention Period”), except that
Executive shall retain his right to terminate the Employment Agreement pursuant
to Section 6(a)(iii) and 6(a)(v) thereof.

The provisions of this Agreement shall supplement the provisions of the
Employment Agreement which shall continue to remain in full force and effect
following the execution hereof.

(b) Compensation. In addition to the compensation and benefits to be provided to
the Executive under the Employment Agreement, in recognition of Executive’s
agreement to continue in the employ of the Company and not seek employment
elsewhere during the Retention Period, subject to the provisions of Section 2
hereof regarding termination and provided that the Executive has remained
employed by the Company during the Retention Period, at the next payroll date of
the Company applicable to its executive officers following the end of the
Retention Period, the Company shall pay to the Executive an amount equal to six
(6) months base salary based on the salary of the Executive as of the Effective
Date (the “Retention Compensation”).



--------------------------------------------------------------------------------

(c) Option Extension. In addition to the compensation set forth above in
Section 1(b), in recognition of Executive’s agreement to continue in the employ
of the Company and not seek employment elsewhere during the Retention Period, as
of the Effective Date, all of the options to acquire common stock of the Company
which have expiration dates during calendar 2008 or calendar 2009 that are
currently held by the Executive are hereby extended such that the expiration
date of each such option is extended for an additional twelve months from such
respective expiration date. Following the execution hereof, the Company shall
cause such extensions to be documented accordingly in its stock option records.

 

2. TERMINATION OF EMPLOYMENT.

Except as limited above with respect to the Executive’s agreement to remain an
employee of the Company and not terminate the Employment Agreement, the terms
and provisions of the Employment Agreement shall continue to govern the
employment relationship between the Executive and the Company.

In the event that the Executive’s employment is terminated before September 30,
2009, the following provisions shall govern payment of the Retention
Compensation, if any:

(a) Upon termination pursuant to Section 6(a)(ii) or 6(a)(v) of the Employment
Agreement, then as of the date of termination the Executive’s rights to receive
any Retention Compensation shall terminate and the Company shall no longer be
obligated to make any payments of the Retention Compensation.

(b) Upon termination pursuant to Section 6(a)(i) of the Employment Agreement in
the event of death or disability, then promptly following the date of such
termination the Company shall pay a portion of the Retention Compensation to the
Executive to be pro-rated for time period the Executive provided his services
from the Effective Date until the date of termination.

(c) Upon termination pursuant to Section 6(a)(iii) or (iv) of the Employment
Agreement, then promptly following the date of such termination the Company
shall pay the entire amount of the Retention Compensation to the Executive.

 

3. WITHHOLDING TAXES.

The Company may withhold from all payments due to Executive (or his beneficiary
or estate) hereunder all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom. Notwithstanding
anything herein to the contrary, no particular tax result for the Executive with
respect to any income recognized by the Executive in connection with this
Agreement is guaranteed, and the Executive shall be responsible for any taxes,
penalties and interest imposed on him including, but not limited to, under
Section 409A of the Code in connection with the Agreement.

 

4. ACKNOWLEDGEMENTS RESPECTING RESTRICTIVE COVENANTS.

(a) NO ADEQUATE REMEDY AT LAW. Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Company in the event that
Executive breaches any of the restrictive covenants contained herein and that
any such damages, in any event, would be inadequate and insufficient. Therefore,
if Executive breaches any restrictive covenant, the Company and any of its
subsidiaries or affiliates shall be entitled to an injunction restraining
Executive from violating such restrictive covenant. If the Company or any of its
subsidiaries or affiliates shall institute any action or proceeding to enforce a
restrictive covenant, Executive hereby waives, and agrees not to assert in any
such action or proceeding, the claim or defense that the Company or any of its
respective subsidiaries or affiliates have an adequate remedy at law.

 

2



--------------------------------------------------------------------------------

(b) INJUNCTIVE RELIEF NOT EXCLUSIVE REMEDY. In the event of a breach of any of
the restrictive covenants, Executive agrees that, in addition to any injunctive
relief as described in Section 4(a), the Company shall be entitled to any other
appropriate legal or equitable remedy.

(c) THIS SECTION REASONABLE, FAIR AND EQUITABLE. Executive agrees that this
Section 4 is reasonable, fair and equitable in light of his duties and
responsibilities under this Agreement and the benefits to be provided to him
under this Agreement and that it is necessary to protect the legitimate business
interests of the Company and that Executive has had independent legal advice in
so concluding.

(d) CONSTRUCTION. If any of the restrictions contained in this Agreement are
deemed by a court of competent jurisdiction to be unenforceable by reason of
their extent or duration or otherwise, Executive and Company contemplate that
the court shall revise such extent, duration or other provision but only to the
extent required in order to render such restrictions enforceable, and enforce
any such restriction in its revised form for all purposes in the manner
contemplated hereby.

 

5. SUCCESSORS; BINDING AGREEMENT.

(a) The provisions of this Agreement shall be binding upon the surviving or
resulting corporation in any merger, consolidation, recapitalization or similar
corporate transaction or the person or entity to which all or substantially all
of the Company’s assets are transferred.

(b) In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

 

6. NOTICE.

(a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

If to Executive:

To the most recent address set forth in the personnel records of the Company;

 

3



--------------------------------------------------------------------------------

If to the Company:

Indevus Pharmaceuticals, Inc.

33 Hayden Avenue

Lexington, MA 02421

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

7. INDEMNIFICATION.

The Company will continue to indemnify the Executive pursuant to the
indemnification agreement previously entered into between the Company and the
Executive which shall remain in force and effect, and otherwise Company will
enter into an indemnification agreement with the Executive substantially
identical to the previously one.

 

8. SEVERABILITY OF PROVISIONS.

If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

9. ACKNOWLEDGMENT.

The Executive acknowledges: (i) that he has consulted with or has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement and has been advised to do so by the Company; and (ii) that he
has read and understands the Agreement, is fully aware of its legal effect, and
has entered into it freely based on his own judgment.

 

10. NO ASSIGNMENT.

(a) This Agreement constitutes a personal service agreement, and the performance
of the Executive’s obligations hereunder may not be transferred or assigned by
the Executive. Neither this Agreement nor any right or interest hereunder shall
be assignable by the Executive, his beneficiaries, or legal representatives
without the Company’s prior written consent; provided that nothing in this
subsection 10(a) shall preclude the Executive from designating a beneficiary to
receive, upon his death, any benefit payable hereunder, or the executors,
administrators, or other legal representatives of the Executive’s estate from
assigning any rights hereunder to the person or persons entitled thereto.

(b) Except as otherwise required by law, without the Company’s prior written
consent, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation, or to exclusion, attachment, levy, or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.

 

4



--------------------------------------------------------------------------------

11. ENTIRE AGREEMENT: MODIFICATION.

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

 

12. NON-WAIVER.

The failure of either party to insist upon the strict performance of the terms,
conditions and provisions of this Agreement shall not be construed as a waiver
or relinquishment of future compliance therewith, and said terms, conditions and
provisions shall remain in full force and effect. No waiver of any term or
condition of this Agreement on the part of either party shall be effective for
any purpose whatsoever unless such waiver is in writing and signed by such
party.

 

13. GOVERNING LAW.

The validity, interpretation, enforceability, and performance of this Agreement
shall, to the extent not otherwise preempted by federal law, be governed by and
construed in accordance with the law of the Commonwealth of Massachusetts
without giving effect to its conflict of state laws principles.

 

14. HEADINGS.

The headings of paragraphs are inserted for convenience and shall not affect the
interpretation of this Agreement on the day and year first above written.

 

15. COUNTERPARTS.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 11th
day of April, 2008.

 

EXECUTIVE:     COMPANY:     INDEVUS PHARMACEUTICALS, INC.

/s/ Michael W. Rogers

    By:  

/s/ Glenn L. Cooper

Name: Michael W. Rogers     Name:   Glenn L. Cooper     Title:   Chief Executive
Officer

 

5